Citation Nr: 1809390	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-15 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back disability characterized as neck pain, upper back.

2. Entitlement to service connection for a back disability, characterized as mid and low back pain.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for anxiety disorder, to include an acquired psychiatric disorder.

5. Entitlement to a rating in excess of 20 percent for left shoulder dislocation residuals.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2011 and February 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran has submitted several correspondence requesting to be advanced on the Board's docket.  In statements dated in July, November, and December 2017, the Veteran reported being very ill, in economic hardship, and suffering from being a victim of Hurricane Maria (no lights/water, and home destroyed).  The Board notes that the Veteran's address on file with VA is from Aibonito, Puerto Rico.  In light of the foregoing, to include the common knowledge of the devastation from Hurricane Maria, the Board finds good cause to advance this case on the docket.  38 C.F.R. § 20.900(c) (2017).

The issues of service connection for anxiety disorder, to include an acquired psychiatric disorder, and a rating in excess of 20 percent for left shoulder dislocation residuals, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The evidence does not show that the Veteran had a back disability, claimed as neck pain, upper back.
	
2. The evidence does not show that the Veteran had a back disability, claimed as mid and low back pain.

3. The Veteran does not have bilateral hearing loss for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability characterized as neck pain, upper back, have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2. The criteria for service connection for a back disability, characterized as mid and low back pain, have not been met.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA has a duty to provide claimants with notice.  Neither the Veteran nor his representative has raised any issues with respect to the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board.").

VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's left shoulder, bilateral hearing, and mental disorders.  In response to the May 2015 Statement of the Case denying service connection for back disabilities, the Veteran writes that examinations were not done, violating VA's duties under McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When evidence indicates a nexus between a current disability and an in-service event, a medical opinion must be obtained that provides some definitive determination as to the degree of likelihood that a disability was caused by service to constitute sufficient medical evidence on which the Board can render a decision, on the merits, regarding nexus.  Id.  The Board notes that the Veteran complained of back pain with an onset of April 2014 to chiropractor Dr. C.A.K., more than 24 years after the Veteran's active service, but this does not indicate a nexus between a current disability and an in-service event.  Additionally, the Board does not find evidence of a current disability or of persistent or recurrent symptoms of a disability.  As such, VA is not required to provide an examination and medical opinion for the Veteran's back claims because the evidence fails to show competent evidence of current disorder or any indication of a relationship to an event or injury in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

As such, the Board will proceed to the merits.

II. Service connection

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report symptoms observable by sense and contemporaneous medical diagnoses, but not competent to diagnose or assess the etiology of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b) (2012).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Back disabilities, characterized as upper back/neck pain and lower back pain

The Veteran submitted a report from chiropractor Dr. C.A.K., who had treated the Veteran for his shoulder disability and also noted neck and mid-back pain.  The RO interpreted the document as claims for upper and lower back disabilities, which are addressed together.  

The Board finds that the criteria for service connection for back disabilities, also claimed as neck/upper back pain and lower back pain, have not been met.  38 C.F.R. § 3.303.

The Veteran's claim for back disabilities must be denied because there is no competent evidence of a current disability, the first element of service connection.  While the Veteran is competent to report symptoms such as pain, he is not competent to diagnose a back disorder.  See Jandreau, 492 F.3d 1372 at 1377.  There is no indication of complaints of back problems in-service or records of treatment for a back disability.  Rather, the only note of complaints regarding the back is a note from chiropractor Dr. C.A.K.  Notably, Dr. C.A.K. did not assess or diagnose any back disability, and the only clinical evidence relates to the Veteran's shoulder.  Other than one record of complaints of back pain, there are no other treatment records to support a diagnosis of a back disorder.  In light of this, the Board finds that the medical evidence of record does not show a current back, to include persistent or recurrent symptoms of such. 38 C.F.R. § 3.159(c)(4)(i)(A).

The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet.App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  As the evidence does not reflect that the Veteran has a current back disability of the upper or lower back, service connection for back disabilities is not warranted.

As the Board finds that the preponderance of the evidence is against the claims for back disabilities, also claimed as upper back/neck and lower back pain, they must be denied.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53-54.

Hearing loss

In addition to the legal criteria noted above, service connection for certain diseases, such as an organic disease of the nervous system, including sensorineural hearing loss, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Furthermore, service connection for impaired hearing is subject to the additional requirement of 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability only if at least one of the thresholds for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of the frequencies are greater than 25 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Veteran seeks service connection for bilateral hearing loss.  After a review of the pertinent evidence, the Board finds that service connection for a bilateral hearing loss disability is not warranted as he does not have hearing loss for 
VA purposes in either ear.

After filing his claim with VA, the Veteran underwent a VA audiological examination in December 2013.  See 12/10/2013, CAPRI.  The report of this 
VA examination showed speech discrimination of 100 percent, bilaterally, using the Maryland CNC word list.  The Veteran's left ear had decibel loss at the puretone threshold of 500 Hertz of 5, with a 5 dB loss at 1000 Hz, a 5 dB loss at 2000Hz, a 10 dB loss at 3000 Hz, and a 15 dB loss at 4000 Hz.  In the Veteran's right ear, the decibel loss at the puretone threshold of 500 Hertz was 5, with a 5 dB loss at 1000 Hz, a 10 dB loss at 2000 Hz, a 20 dB loss at 3000 Hz, and a 15 dB loss at 4000 Hz.  The examiner assessed normal hearing bilaterally.  The Board notes that this report reflect that the test results were valid and that the audiologist reviewed that Veteran's service treatment records, to include relevant audiograms.  For these reasons, the Board places much weight on this competent and credible report regarding the state of the Veteran's hearing.

The Veteran's physician Dr. NAO reported in March 2011 that the Veteran presented with bilateral hearing loss, that people need to repeat things, and that he needs a louder volume.  Dr. NAO stated that the Veteran was exposed to higher frequency arm fire noise in service as he was in combat units with artillery which is more probable than not the cause of his hearing loss.  Importantly, this report is dated before the 2013 VA examination and there were no audiometric, speech recognition scores or other objective findings reported.  As such, the Board places little to no weight on this piece of evidence. 

Based on the pertinent evidence, the Board finds that the Veteran's claim for bilateral hearing loss must be denied because there is no competent evidence of the required thresholds or speech recognition scores to show a current disability for 
VA purposes, the first element of service connection.  

While the Veteran is competent to report symptoms such as decreased, he is not competent to diagnose a hearing disorder because it requires specialized testing in accordance with specified standards.  See 38 C.F.R. § 4.85; see also Jandreau, 
492 F.3d 1372 at 1377.  For reasons noted above, the Board finds the Veteran's lay statements and the March 2011 report are far outweighed by December 2013 
VA examination report.  

Service connection for bilateral hearing loss is not warranted, as the evidence does not show the Veteran has a hearing loss disability for VA compensation purposes.  
Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss must therefore be denied.  38 U.S.C. § 5107(b) (2012); Gilbert, 1 Vet. App. at 53-54.


ORDER

Service connection for a back disability characterized as neck pain, upper back is denied.

Service connection for a back disability, characterized as mid and low back pain is denied.

Service connection for bilateral hearing loss is denied.



REMAND

In regard to the Veteran's psychiatric disorder, the record contains evidence of a current psychiatric disorder.  In this regarding, an October 2013 correspondence from V.B.F., psychiatrist, states that the Veteran has being in treatment for various symptoms and has been given medication for major depression.  Additionally, the Veteran's physician Dr. NAO opined in the March 2011 correspondence that the Veteran's psychiatric symptoms started while on active service because he felt pressure, anger, frustration, and sadness.  It was noted that the Veteran felt frustrated because he was not able to achieve higher ranks and he felt intimidated by his superiors.  Dr. NAO also opined that it is more probable than not that his nervous problem is service connected due to duty related stress.  The Board finds that this statement indicates a relationship to service, but it is too conclusory to support a grant of service connection.  However, it meets the low threshold to trigger VA's duty to assist to provide an examination and opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

There is no medical opinion as to the degree of likelihood that the Veteran's acquired psychiatric disorder was caused by service.  The Veteran underwent a VA mental examination in July 2011, but it did not consider service connection on a direct basis. The examination report reflect consideration of secondary service connection but found no objective evidence to relate the Veteran's isolated and variable symptoms to the Veteran's service-connected left shoulder.  There was no mental disorder was found.  In light of the 2013 statement above, the Board finds that further development is warranted.  

The Veteran's left shoulder disability has been rated 20 percent under DC 5203, dislocation of the clavicle or scapula.  The Veteran's dominant hand is right, according to a February 2015 VA examination report, and the Veteran's shoulder disability is thus rated as the minor arm.  The VA examinations noted that the Veteran suffers from additional loss of range of motion during flare-ups.  Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  

The October 2013 and February 2015 examiners did not offer an opinion as to the Veteran's left shoulder functional ability during flare-ups because she wrote it would be mere speculation without examining the Veteran during a flare-up.  See 10/30/2013 CAPRI; 2/11/2015 C&P Examination.  However, the mere lack of opportunity to observe a flare-up is an insufficient basis for declining to estimate its functional impact.  In this regard, the Court recently held that such a response, without more, by an examiner is no longer acceptable.  The Court held that an examiner must obtain adequate information-i.e., frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means in order to estimate functional loss during flare-ups.  See Sharp v. Shulkin, 29 Vet. App. 26, 36 (2017) (stating that a medical opinion that "cannot be provided without resort to speculation" is adequate when it is "clear that [it] is predicated on a lack of knowledge among the 'medical community at large' and not the insufficient knowledge of the specific examiner") (quoting Jones v. Shinseki, 23Vet. App. 382 (2010)).

The Veteran also underwent a shoulder examination in June 2011, which noted reduced range of motion in addition to severe flare-ups every 2-3 weeks, lasting hours.  None of the shoulder examinations estimate functional loss on flare-ups.  Once VA undertakes providing an examination, it must provide an adequate one, or notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007).  VA should provide an examination that estimates functional loss during flare-ups and elicits relevant information as to the Veteran's flare-ups or asks him to describe additional functional loss.  The examination should include an estimate of the Veteran's functional loss due to flare-ups based on all the evidence of record, to include the Veteran's lay information, or explain why the examiner is unable to do so.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify and authorize the VA to obtain any private medical treatment for his depression and left shoulder, and furnish appropriate authorization for the release of the medical records.  Furthermore, obtain any outstanding VA treatment records.  If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2. After associating any records with the claims file, schedule the Veteran for a VA psychiatric examination to determine the etiology of his acquired psychiatric disorder.  The electronic claims file should be made available to, and be reviewed by, the VA mental health examiner to become familiar with the pertinent medical history and address lay statements.

The examiner is requested to provide the following opinions:

a) Is it as likely as not (i.e. probability of 50 percent or more) that the acquired psychiatric disorder had its onset during active service or is otherwise related to service?

b) Is it as likely as not (i.e. probability of 50 percent or more) that the Veteran's service-connected left shoulder disability caused the acquired psychiatric disorder?

c) Is it as likely as not (i.e. probability of 50 percent or more) that the shoulder disability aggravated the acquired psychiatric disorder?

If it is the examiner's opinion that that there is aggravation, the examiner should identify the baseline level of severity of the depression prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).

3. After associating any updated records, schedule the Veteran for a VA shoulder examination to estimate the functional loss of the Veteran's left shoulder during flare-ups.  The electronic claims file should be made available to, and be reviewed by, the VA mental health examiner to become familiar with the pertinent medical history.  Range of motion testing should be accomplished. The examiner must test and record the range of motion for BOTH shoulders in active motion, passive motion, weight-bearing, and nonweight-bearing.

Further, the examiner is requested to specifically address the extent, if any, of functional loss of use of the left shoulder due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including at times when the Veteran's symptoms are most prevalent - such as during flare-ups or prolonged use.  If possible, these findings should be portrayed in terms of degrees of additional loss of motion. Moreover, should the examiner maintain that he/she cannot do so without resorting to speculation, then they must explain why this is so; recent case law holds that mere lack of occasion to observe the joint during a flare-up is an insufficient basis for finding it speculative to respond.  For example, if the examination is not conducted during a flare-up, the examiner should estimate frequency, duration, characteristics, severity, or functional loss regarding flare-ups by alternative means.  The examiner should elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, to include the Veteran's lay information, or explain why he or she could not do so.

4. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


